tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c release number release date date date uniform issue list contact person identification_number telephone number employer_identification_number o j x i k n i o i this letter is in response to the date letter from your authorized representative requesting a ruling on the proper treatment of certain undeveloped real_estate for purposes of determining your minimum_investment_return under sec_4942 facts you have been recognized as exempt under sec_501 as an organization described in sec_501 you are a private_foundation described in sec_509 you were formed by trust which was formed by grantor you are authorized to make distributions to such charitable organizations recognized as exempt under sec_501 as you determine pursuant to this authorization you have made distributions to various public_charities including but not limited to c a government instrumentality of a political_subdivision llc is a limited_liability_company wholly owned by you as its sole member and is a disregarded_entity for purposes of federal income_taxation you made a distribution to llc in the form of a park built by you this park land and the associated park improvements were conveyed to c by means of a deed of dedication which is recorded in the public land records you currently hold approximately dollar_figurex in cash and securities and approximately y acres in undeveloped real_estate you hold title to the undeveloped real_estate in the name of llc of the approximately y acres of land owned by the llc you are under a legal_obligation pursuant to a zoning condition in addition to an express written_agreement with c to dedicate approximately z acres to c at a future date following expiration of a life_estate in favor of d contained within the z acre parcel this parcel will also contain a site that is the final resting place of grantor and his wife together with historical marker tombstone and associated graveside improvements the remainder of the undeveloped real_estate is held for investment you state that all of the economic value of the undeveloped land you own through the llc derives from development rights approved by the locality and located on the y acres the portion of land that is held for investment which you refer to as the development site has been appraised by a qualified independent_appraiser the balance of the land generates no income and it has no economic value this is because it either is subject_to future dedication to g has been constructed as streets sidewalks or other common areas encumbered by a public use and access easement or is the site of the graves of grantor and his wife you state that the development site has declined in value due to the economic turndown that began in you plan to hold the development site indefinitely but will eventually sell it when economic conditions are more favorable given present economic conditions you anticipate holding the development site for several more years the development site produces no income and as noted has significantly depreciated in market_value since the development site has been appraised by means of a certified independent appraisal made in writing by a qualified_person who is neither a disqualified_person with respect to nor an employee of you the appraisal contains a statement that in the opinion of the appraiser the values placed on the assets appraised were determined in accordance with valuation principles regularly employed in making appraisals of such property using all reasonable valuation methods you have retained a copy of the independent appraisal for your records you are presently relying upon this appraisal in determining the fair_market_value of your land holdings for tax reporting purposes in the past you have allowed c to cut hay on the land you have now entered into a written lease with c whereby c will cut hay on the development site and use this hay to feed livestock at a historical working farm park located at a facility owned and operated by c the amount_paid by c under the lease will not exceed dollar_figure per year under the lease c will own any hay it cuts on the development site and you will not count any such hay as a distribution under sec_4942 this lease will benefit c as there is no other hay available within a reasonable distance from the facility you will renew the lease annually for so long as c wishes to harvest hay from the development site or until such time as you decide to market the development site for sale whichever occurs first ruling requested the land comprising the development site when under lease to c at a nominal or no cost may be excluded from the aggregate fair_market_value of all of your assets used in computing the minimum_investment_return under sec_4942 law ilr c sec_501 and sec_501 provide exemption from federal_income_tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4942 imposes a tax of percent on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 provides that for purposes of sec_4942 the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 provides that for purposes of sec_4942 the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 provides that in general for purposes of sec_4942 the minimum_investment_return for any private_foundation for any taxable_year i sec_5 percent of the excess of a the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation’s exempt_purpose over b the acquisition_indebtedness with respect to such assets determined under sec_514 without regard to the taxable_year in which the indebtedness was incurred sec_53_4942_a_-2 provides an illustration of assets which are used or held for use directly in carrying out the foundation’s exempt_purpose one example is any property leased by a foundation in carrying out its charitable educational or other similar exempt_purpose at no cost or at a nominal rent to the lessee or for a program-related purpose within the meaning of sec_4944 such as the leasing of renovated apartments to low-income tenants at a low rental as part of the lessor foundation’s program for rehabilitating a blighted portion of a community sec_53_4942_a_-2 provides in part that if its requirements are met the fair_market_value of any interest_in_real_property including any improvements thereon may be determined on a 5-year basis such value must be determined by means of a certified independent appraisal made in writing by a qualified_person who is neither a disqualified_person with respect to nor an employee of the private_foundation the appraisal is certified only if it contains a statement at the end thereof to the effect that in the opinion of the appraiser the values placed on the assets appraised were determined in accordance with valuation principles regularly employed in making appraisals of such property using all reasonable valuation methods the foundation shall retain a copy of the independent appraisal for its records ifa valuation made pursuant to the provisions of this subdivision in fact falls within the range of reasonable values for the appraised property such valuation may be used by the foundation for the taxable_year for which the valuation is made and for each of the succeeding taxable years any valuation made pursuant to the provisions of this subdivision may be replaced during the year period by a subsequent 5-year valuation made in accordance with the rules set forth in this subdivision or with an annual valuation made in accordance with subdivision iv a of this subparagraph and the most recent such valuation of such assets shall be used in computing the foundation’s minimum_investment_return revrul_71_529 1971_2_cb_234 holds that an organization that is performing an essential function for charitable organizations for a charge that is substantially below cost is performing a charitable activity within the meaning of sec_501 revrul_75_207 c b a describes an organization formed to further conservation education and the arts which owns and maintains an uninhabited island except for a small professional staff off the coast of the united_states the organization is dedicated to the preservation of the island in its present state to do that it restricts general_public access the organization's researchers are invited to the island and their findings are published and disseminated to the general_public the revenue_ruling holds that the island is being used directly to carry out the organization’s exempt purposes in the manner indicated in sec_53_4942_a_-2 and that the organization may exclude the value of the island in computing its minimum_investment_return under sec_4942 analysis generally sec_4942 imposes an excise_tax on any private_foundation that fails to satisfy the minimum distribution requirement in order to determine the amount a private_foundation must distribute to avoid the excise_tax under sec_4942 it is necessary for a private_foundation to determine its minimum_investment_return a private foundation’s minimum_investment_return generally is five percent of its net assets with the exception of assets it uses directly to carry out its exempt_purpose s whether a private_foundation uses an asset for its exempt_purpose s is a question of fact for purposes of sec_4942 the term minimum_investment_return takes into account the aggregate fair_market_value of all assets of a foundation other than those which are used or held for use directly in carrying out the foundation’s exempt_purpose your principal charitable purpose is to make distributions to such charitable organizations as you determine you currently hold approximately dollar_figurex in cash and securities and approximately y acres in undeveloped real_estate you state that the larger part of this land the development site generates no income given the current economic conditions you anticipate holding the site for several more years the development site has been appraised by means of a certified independent appraisal made in writing by a qualified_person who is neither a disqualified_person with respect to nor an employee of you the appraisal is certified because it contains a statement at the end thereof to the effect that in the opinion of the appraiser the values placed on the assets appraised were determined in accordance with valuation principles regularly employed in making appraisals of such property using all reasonable valuation methods you have retained a copy of the independent appraisal for your records you are presently relying upon this appraisal in determining the fair_market_value of your land holdings for tax reporting purposes this meets the approval guidelines set forth in sec_53_4942_a_-2 for the development site you have allowed c to cut hay on the development site in the past and you have now entered into a written lease with c whereby c will cut hay on the development site and use this hay to feed livestock at its historical working farm park located at a facility owned and operated by c the amount_paid by c under the lease will not exceed dollar_figure annually c will own any hay it cuts under the lease and you will not count any such hay as a distribution under sec_4942 this lease will benefit c you state because there is no other hay available to c within a reasonable distance from its facility this is similar to the situation presented in revrul_75_207 in that ruling we determined that a private foundation’s ownership and maintenance of an island dedicated to preserve the natural ecosystems and historical and archaeological remains on the island that has no residential use and to which present access is limited to invited public and private researchers may be excluded from the foundation’s minimum_investment_return under sec_4942 the ruling stated that limiting access to the island was uniquely essential to the fulfillment of the foundation’s educational and charitable purpose and thus the island was found to be used directly in carrying out the foundation’s exempt purposes see also revrul_71_529 where we held that a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 your leasing activity is consistent with the situations presented in the revenue rulings described above you will renew the lease annually for so long as c wishes to harvest hay from the development site or until such time as you decide to market the development site for sale whichever occurs first since your charitable purpose is to support other charitable organizations leasing the development site to c to permit c to grow and harvest hay will be use for an exempt_purpose in the same manner as the situation described in sec_53 a - c ii f ruling the land comprising the development site when under lease to c at a nominal or no cost may be excluded from the aggregate fair_market_value of all of your assets used in computing your minimum_investment_return under sec_4942 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling contact the person whose name and telephone number are shown in the heading of this letter we are sending a copy of this letter to your other co-trustee enclosure notice sincerely yours ronald j shoemaker manager exempt_organizations technical group
